IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Russell Morris,                             )           PER CURIAM DECISION
                                            )
       Petitioner,                          )             Case No. 20120698‐CA
                                            )
v.                                          )                   FILED
                                            )              (December 20, 2012)
Department of Workforce Services,           )
                                            )              2012 UT App 361
       Respondent.                          )


                                           ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:        Russell Morris, Ivins, Petitioner Pro Se
                  Amanda B. McPeck, Salt Lake City, for Respondent

                                           ‐‐‐‐‐

Before Judges Davis, McHugh, and Voros.

¶1     Russell Morris seeks judicial review of the Workforce Board of Appeals’s (Board)
July 20, 2012 decision. This matter is before the court on a sua sponte motion for
summary disposition. We decline to disturb the Board’s decision.

¶2     Morris challenges the Board’s determination that he fraudulently obtained
benefits to which he was not entitled. An agency’s findings of fact are accorded
substantial deference and will not be overturned if based on substantial evidence, even
if another conclusion from the evidence is permissible. See Hurley v. Board of Review of
Indus. Commʹn, 767 P.2d 524, 526 (Utah 1988). This court will not disturb the Board’s
application of law to its factual findings unless its determination exceeds the bounds of
reasonableness and rationality. See Johnson v. Department of Emp’t Sec., 782 P.2d 965, 968
(Utah Ct. App. 1989).
¶3     There is substantial evidence supporting the Board’s determination that Morris
fraudulently obtained benefits to which he was not entitled. The Claimant Guide
provides that if a claimant works while claiming benefits, he or she must report all
gross earnings for the week in which the work is performed, regardless of when the
claimant is paid. Claimants are held to the information contained in the Claimant Guide.
See Frislie v. Department of Workforce Servs., 2011 UT App 114, ¶ 7, 256 P.3d 229.

¶4     “Fraud requires a wilful misrepresentation or concealment of information for the
purpose of obtaining unemployment benefits.” Utah Admin. Code R994‐406‐401(2). In
order to establish fraud, the Department must show materiality, knowledge, and
willfulness. See id. R994‐406‐401(1). Materiality is established when a claimant makes a
misrepresentation for the purpose of obtaining any benefit to which the claimant is not
entitled. See id. R994‐406‐401(1)(a). Knowledge is established when the claimant knew,
or should have known, that the information submitted to the Department was incorrect,
or that he failed to provide required information. See id. R994‐406‐401(1)(b).
“Willfulness is established when the claimant files claims or other documents
containing false statements, responses or deliberate omissions.” Id. R994‐406‐401(1)(c).
These elements establish fraud for the purposes of assessing a fraud penalty, and no
specific intent to defraud is required. See id. R994‐406‐401(3).

¶5     Materiality was established because Morris failed to report working during the
time period that he worked. Morris also reported his net earnings, instead of his gross
earnings as instructed. Furthermore, Morris elected not to answer the Department’s
questions accurately, instead deciding to report his earnings when he felt that it was
appropriate for him to do so. Morris was required to report all of his work and gross
earnings for the week in which he worked, even if he had not yet been paid. There is
substantial evidence that Morris made misrepresentations for the purpose of obtaining
benefits to which he was not entitled.

¶6     With regard to the knowledge prong, the Board determined that Morris knew, or
should have known, that the information he submitted to the Department was incorrect
or that he failed to provide the information required by the Department. Based on the
Claimant Guide, Morris knew, or should have known, that he needed to report his work
when the work was performed. Morris did not comply with the Department’s
instructions. He also reported his net earnings despite clear instructions that he was
required to report his gross earnings. There is substantial evidence supporting the
Board’s determination that the claimant knew, or should have known, that the
information that he submitted to the Department was incorrect, or that he failed to
provide required information.




20120698‐CA                                 2
¶7     The Board also determined that Morris demonstrated willfulness by filing claims
containing false statements, responses, or deliberate omissions. Morris elected to
answer the Department’s questions inaccurately. By failing to report his work and
earnings accurately, he received benefits to which he was not entitled. There is
substantial evidence that Morris willfully filed claims containing false statements,
responses or deliberate omissions. Thus, the Board correctly determined that the
willfulness prong was established.

¶8      Morris next asserts that the Board erred in excluding his new evidence on appeal,
including bank records that were not submitted to the Administrative Law Judge (ALJ).
The Department’s instructions for preparing for the hearing before the ALJ informed
Morris that the hearing would be his only chance to present evidence that was relevant
to his case. Morris was advised that further appeals would be limited solely to the
evidence introduced at the hearing before the ALJ.

¶9     Absent a showing of unusual or extraordinary circumstances, the Board will not
consider new evidence on appeal if the evidence was reasonably available and
accessible at the time of the hearing before the ALJ. See Utah Admin. Code R994‐508‐
305. Morris presented new evidence to the Board that was available at the time of the
hearing before the ALJ. The Board determined that Morris did not offer any explanation
as to why he did not provide the new evidence to the ALJ, nor did he assert that there
were extenuating circumstances that would warrant accepting his new evidence on
appeal. Morris fails to demonstrate that the Board erred by excluding his new evidence
on appeal.

¶10   Accordingly, we decline to disturb the Board’s July 20, 2012 decision.


____________________________________
James Z. Davis, Judge


____________________________________
Carolyn B. McHugh, Judge


____________________________________
J. Frederic Voros Jr., Judge




20120698‐CA                                3